Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                         General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1 and 13.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 03/02/2021.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 03/02/2021.  The information disclosed therein was considered.
Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “according to an embodiment” in page 77, line 2, which is implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abiko et al (US 2016/0322110 A1).
	Regarding to independent claim 1, Abiko et al in Figures 1-14 are directly discloses a storage device (a semiconductor storage device 1) comprising: 
a memory device (a nonvolatile memory 3) including a plurality of memory blocks including a plurality of memory cells respectively connected to a 5plurality of word lines which are vertically stacked (memory package 31-1…31-3)(a nonvolatile memory 3 includes a plurality of memory packages 31-1..31-3 which are connected to the word lines are vertical stacked, Figure 1 and 4); and 
a memory controller (a memory controller 2) configured to control the memory device (nonvolatile memory 3) to determine an attribute of a plurality of write data corresponding to a write request (a program command such as a write request and data)(the memory controller 2 controls writing data into the nonvolatile memory 3 to a program command such as a write request and data, column 1, paragraph 0023) in response to the write request provided from a host (a host I/F 21 and host 4) set a program voltage used for a program 10operation (a memory I/F 22) of storing write data having the same attribute of the write data among the plurality of write data in the same memory block (memory package 31-1…31-3) based on a lookup table including the attribute of the write data and program information on the program voltage according to positions of the plurality of word lines, and perform the 15program operation according to the set program voltage (the memory I/F 22)(the memory I/F 22 that issue and supplies a program operation to the nonvolatile memory 3 bae on a program command (write request) form the host 4 so as to control the write processing of writing data into the nonvolatile memory 3, see at least in Figures 1 and 3-4, column 1, paragraph 0020 to column 3, paragraph 0050 and the related disclosures).  
Regarding dependent claim 2, Abiko et al in Figures 1-14 are directly discloses a storage device (a semiconductor storage device 1) wherein the memory controller (memory controller 2) comprises: a program information storage (controller 23) configured to store the 20lookup table; and a program operation controller (memory I/F 22) configured to control the memory device (nonvolatile memory 3) to set the program voltage from the program information corresponding to the attribute of the write data using the lookup table and apply the program voltage to a 69PA4447-0 selected word line among the plurality of word lines (the memory I/F 22 that issue and supplies a program operation to the nonvolatile memory 3 bae on a program command (write request) form the host 4 so as to control the write processing of writing data into the nonvolatile memory 3, see at least in Figures 1 and 3-4, column 1, paragraph 0020 to column 3, paragraph 0050 and the related disclosures).  
Regarding dependent claim 12, Abiko et al in Figures 1-14 are directly discloses a storage device (a semiconductor storage device 1) wherein the memory 10controller (memory controller 2) determines the attribute of the write data (program command) as one of hot data, warm data, and cold data using seed data included in the write data (the program command such as write request and data from host I/F 21 and host 4).

Allowable Subject Matter
7.	Claims 3-11, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the storage device, wherein the memory device includes a program voltage register that stores a plurality 5of lookup tables respectively corresponding to a plurality of word line groups divided based on the positions of the plurality of word lines, wherein the plurality of 10lookup tables comprise: a first lookup table corresponding to a first word line group including a bottom word line disposed at a lowermost position among the plurality of word lines; a second lookup table corresponding to a second word line 15group including a middle word line existing between the bottom word line and a top word line disposed at an uppermost position among the plurality of word lines; and a third lookup table corresponding to a third word line group including the top word line among the plurality of word 20lines, and the attribute of the write data is any one of hot data, warm data, and cold data (claims 3-9), 10the storage device, wherein the plurality of memory blocks includes a first memory block, a second memory block, and a third memory block, the attribute of the write data is any one of hot data, warm data, and cold data, 15the write data of which the attribute of the write data is the hot data among the plurality of write data is stored in the first memory block, the write data of which the attribute of the write data is the warm data among the plurality of write data is stored in the 20second memory block, and the write data of which the attribute of the write data is the cold data among the plurality of write data is stored in the third memory block (claim 10) and the storage device, wherein the program information includes a program start voltage that is a program voltage applied to a selected word line among the plurality of word lines in an initial program loop among a plurality of 5program loops included in the program operation, and a step voltage corresponding to an increase amount of the program voltage as a program loop is repeated (claim 11).
8.	Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 13: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “determining a program voltage corresponding to the 20attribute of the write data based on a plurality of lookup tables including the attribute of the write data and program information on a program voltage according to positions of a plurality of word lines which are vertically stacked; and performing a program operation of storing the write data in 73PA4447-0 a memory block including a plurality of memory cells respectively connected to the plurality of word lines according to the program voltage” in a method of operating a storage device as claimed in the independent claim 13.  Claims 14-20 are also allowed because of their dependency on claim 13.
	15
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hashimoto (US. 2013/0159758) discloses a semiconductor storage device method for controlling the same and control program.
	Byun (US. 11,360,866) discloses a storage device having an improved write request speed includes a memory device and memory controller.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.